Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 2, 2022

                                     No. 04-22-00664-CR

                                        Alan PEREZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2022CR6797
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
        On November 14, 2022, attorney Steven Gilmore filed a motion for leave to withdraw as
counsel for appellant Alan S. Perez. Gilmore explains that the trial court dismissed the
underlying cause on September 16, 2022. This motion appears to be premature. Appellant has
not yet filed a motion to dismiss this appeal. Any such motion must satisfy the requirements of
Texas Rule of Appellate Procedure 42.2(a). TEX. R. APP. P. 42.2(a). Accordingly, we DENY the
motion for leave to withdraw.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court